DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In response to communication files on April 21, 2022, claims 1, 4, 11, and 14 are amended and claims 21-30 are cancelled by applicant's request. Therefore, claims 1-20 are presently pending in the application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Livshits et al. (Us Pub. 20160259824) (Eff filing date 3/2/2015) (Hereinafter Livshits) in view of Biyani et al. (US Pub. 2015/0149462) (Eff filing date” 11/26/2013)(Hereinafter Biyani) and further in view of Wong et al. (US Pub 2013/0036114) (Eff filing date of app: 8/5/2011) (Hereinafter Wong).

As to claims 1 and 11, Livshits teaches a method for processing subjective queries, the method comprising: 
receiving, via control circuitry, a query from a user (see p. 15, personal or subjective queries); 
in response to determining that the query is subjective: 
identifying, via the control circuitry, a plurality of people qualified to answer the query (see p. 27, prequalified workers and p. 35, selecting users that are qualified to answer the query); 
identifying, via the control circuitry, a subset of the plurality of people who are available to answer the query (see p. 77, “One way in which such concerns can be alleviated is to construct representative panels of pre -qualified workers that are available to be called to answer new polls.”); 
transmitting, via the control circuitry, the query to the subset of people available to answer the query (see p. 77, called to answer new polls); 
receiving, by the control circuitry, a response to the query from each person of the subset (see p. 103, “inviting crowd-sourced workers that match qualifying questions extracted from the crowd-sourced query to respond to the reformulated query; and inviting crowd-sourced workers that match predetermined qualifications determined via one or more multiple choice questions to respond to the reformulated query.’); and 
generating for display each received response to the query from the subset (see p. 62, “finally presenting the results to the requester”). 
Livshits teaches subjective query, but does not expressly teach determining, via the control circuitry, whether the query is subjective. 
Biyani teach online thread retrieval using thread structure and query subjectivity, see abstract, in which he teaches determining, via the control circuitry, whether the query is subjective (see p. 21, determined that the query is subjective).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Livshits by the teaching of Biyani, because determining, via the control circuitry, whether the query is subjective, would enable the method to classify the query and it will help to send the it to the proper person to answer the query.
Livshits teaches running polls in group the have some kind of relation or targeted population, but does not teach including identifying, via the control circuitry, a first geographic location indicated in the query.
Wong teaches providing objective and people results for search, see abstract, in which he teaches including identifying, via the control circuitry, a first geographic location indicated in the query (see claim 4, “query indicating a first geographic location” and  p. 26, “In another example, locations that appear in a query, or that are associated with a person in the social graph, may be matched based on geographic distance rather than place name. For example, if a location is detected (either in the text of a query, or in a person's annotations in the social graph), the location may be converted to latitude and longitude coordinates, thereby allowing two locations to be matched if they meet a distance criterion”).

As to claims 2 and 12, Livshits as modified teaches wherein determining whether the query is subjective comprises: 
extracting, via the control circuitry, words included in the query (see Livshits p. 90, second set of questions comprising one or more filter questions extracted from the flattened query); 
comparing, via the control circuitry, the extracted words against a database storing a predetermined list of words associated with subjective requests to identify a match (see Livshits abstract, “This reformulated query is then matched to an optimized execution process selected from a plurality of predefined execution processes.”, p. 25, and 64); 
in response to identifying a match, determining that the query is subjective (see Livshits p. 15). 

As to claims 3 and 13, Livshits as modified teaches wherein identifying the plurality of people qualified to answer the query comprises: 
extracting, via the control circuitry, words included in the query (see Livshits p. 90, second set of questions comprising one or more filter questions extracted from the flattened query); 
comparing the words from the query to social media posts of people associated with the user to identify a match (see Livshits p. 37, where the group of people can be from the social media); and 
identifying the plurality of people associated with social media posts that match the words from the query as qualified to answer the query (see Livshits p. 37 and 112, interaction). 

As to claims 5 and 15, Livshits as modified teaches wherein identifying the subset of people that are available to answer the query comprises: 
retrieving, via the control circuitry, availability information corresponding to the plurality of people, wherein the availability information is retrieved from an electronic device associated with each of the plurality of people (see Livshits, p. 77, workers that are available and p. 92); 
analyzing, by the control circuitry, the retrieved availability information to identify the subset of people that are available for a predetermined period of time after the query was received (see Livshits, p. 38, shortened periods of time). 

As to claims 6 and 16, Livshits as modified teaches wherein the availability information includes at least one of information related to a location of the people in the subset, information related to a schedule of the people in the subset, and information related to a capability of the electronic device associated with the people in the subset (see Livshits, p. 107, where the worker needs to go through qualifying questioner, where this question can be about the location, schedule and capability of electronic device)  . 

As to claims 7 and 17, Livshits as modified teaches wherein transmitting the query to the subset of people comprises: 
selecting, by the control circuitry, a delivery method from a plurality of delivery methods for transmitting the query to the people in the subset, wherein the selection is made based at least in part on the determined availability of the one or more people in the subset; and transmitting, by the control circuitry, the query to the one or more people in the subset via the selected delivery method (see Livshits, p. 111 and 115, multiple computing device to make the delivery of the query). 

As to claims 8 and 18, Livshits as modified teaches wherein the delivery method is selected based at least in part on an electronic device associated with the people in the subset (see Livshits, p. 105, computing devices and p. 109, personal computer, etc). 

As to claims 9 and 19, Livshits as modified teaches wherein generating for display each received response to the query from the subset comprises: receiving, via the control circuitry, a plurality of responses to the query from the people in the subset; generating, via the control circuitry, a summary of the plurality of received responses; and generating for display the generated summary as the received response to the query on an electronic device associated with the user (see Livshits, p. 63, where the poll optimizer collect all the information about the poll/queries). 

As to claims 10 and 20, Livshits as modified teaches wherein generating for display the received response to the query from the subset comprises: 
announcing, via a digital assistant associated with the user, each received response to the query from the subset (see Livshits, p. 63-65, where some worker complete the queries  and where does that had complete the queries can go to a second stage, meaning that the responses where received). 
Response to Arguments
Applicant's arguments with respect to claims 1 and 11 have been considered but are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendment of the claims. 

Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164